Jenkins, P. J.
1. Where, prior to the Federal control of railroads, a suit for injuries from alleged negligence, brought by a citizen of Georgia against a carrier corporation whose citizenship is in another State, was removable from a court of this State to the Federal court by reason of the diverse citizenship of the parties and the necessary jurisdictional amount (Federal Judicial Code, §§ 24, 28; 4 Fed. Stat. Ann. (2d ed.) S42; 5 Fed. Stat. Ann. 16), such right of removal by the director-general or Federal agent in charge of the carrier remains and is unaffected by such control, which, “while effecting a consolidation of the physical control of the different transportation systems,* did not effect a consolidation of the individual companies so far as their respective legal rights and liabilities were concerned.” Payne v. Monroe, 28 Ga. App. 6 (110 S. E. 34); Mo. Pac. R. Co. v. Ault, 256 U. S. 554, 41 *204Sup. Ct. 593-590). Any other construction would render meaningless the express language of section 10 of the Federal-control act (Fed. Stat. Ann., 1918 Supp. 762; U. S. Comp. Stat. Ann. Supp. 1919, § 3115 % j). “ Nor shall any such carrier be entitled to have transferred to a Federal court any action heretofore or hereafter instituted by or against it, which action was not so transferable prior to the Federal control of such carrier.” Hall v. Payne, 274 Fed. 237; Smith v. Babcock, 260 Fed. 679; Ga. So. & Fla. Ry. Co. v. Smiley, 151 Ga. 795 (2) (108 S. E. 273); Robinson v. Central of Ga. Ry. Co., 150 Ga. 41 (102 S. E. 532); Payne v. Southern Cotton Oil Co., 27 Ga. App. 283 (108 S. E. 71).
Decided February 10, 1922.
Petition for removal of cause; from Decatur superior court — Judge Worrill. May 27, 1921.
Hartsfield & Conger, Pope & Bennet, for plaintiff in error.
John R. Wilson, W. M. Harrell, W. V. Custer, W. A. Covington, contra.
2. The suit being removable by reason of diversity of citizenship of the parties, it is unnecessary to determine, under the conflicting authorities, whether the cause is removable on the additional ground that it is one arising “ under the constitution and laws of the United States.”

Judgment reversed.

Stephens and Hill, JJ., concur.